Citation Nr: 1748864	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-37 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder, to include major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John C. Blair, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from March 1965 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded the increased rating claim in August 2013 for additional evidentiary development.  Most recently, in September 2016, the Board remanded the increased rating claim for additional evidentiary development, to include a new VA examination.  The Board also added the issue of entitlement to TDIU to the appeal as it was raised by the record, and remanded the claim for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary to properly adjudicate the issues on appeal.  The medical evidence of record is inconsistent with respect to the assessment of the Veteran's demonstrated symptomatology over time.  VA examinations assessed the Veteran with more mild symptoms, while older VA Medical Center (VAMC) records and private psychologist assessments indicate a much more severe expression of the Veteran's generalized anxiety disorder, to include major depressive disorder.  

Furthermore, the Veteran and his wife submitted detailed lay statements in July 2009 and December 2008, respectively, endorsing serious symptomatology that have not been adequately addressed by a medical professional.  Both the Veteran and his wife attested to extremely paranoid behaviors, chronic sleep impairments, depression, social isolation and withdrawal.  As such, further clarification regarding both the present condition of the Veteran's generalized anxiety disorder, to include major depressive disorder, as well as a retrospective opinion, are necessary.

As the symptoms endorsed by the Veteran and his wife are significantly more severe than those reflected in VA examination reports, the issue of TDIU must be remanded and readjudicated once the addendum medical opinion has been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the previous VA examiner, if available, regarding the Veteran's service-connected generalized anxiety disorder, to include major depressive disorder.  The examiner must review the entire claims file, with specific attention to lay statements made by the Veteran and his wife regarding ongoing symptomatology.  If deemed necessary by the examiner, a new VA examination may be administered.  The examiner should opine as to the current nature and severity of the Veteran's service-connected generalized anxiety disorder, to include major depressive disorder, as well as provide a retrospective opinion of the severity of the Veteran's disability since the initial claim for an increased evaluation in July 2008.

The examiner must consider reports of symptoms found in VAMC records, lay statements of record, and private psychological assessments in March 2010 and August 2010, including: suicidal ideation, recurrent nightmares, chronic sleep impairments, social withdrawal, paranoia, and delusions.  The examiner must reconcile the previous opinions of VA examinations in October 2008, November 2012, and April 2017 with the March 2010 and August 2010 private examination reports, December 2008 and July 2009 lay statements of record, and VAMC treatment reports.  If the examiner disagrees with previous findings or reports of symptoms, he or she must provide a detailed rationale to support the opinion.  If possible, the examiner should discuss functional limitations of the Veteran's service-connected generalized anxiety disorder, to include major depressive disorder.

In providing a retrospective opinion assessing the Veteran's service-connected generalized anxiety disorder, to include major depressive disorder, the examiner should indicate the overall level of severity since the initial claim date, indicating any periods in which demonstrated symptomatology worsened or improved.  The examiner should categorize the overall level of social and occupational impairment due to the Veteran's service-connected generalized anxiety disorder, to include major depressive disorder through the period on appeal.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

2.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal, including the Veteran's claim of entitlement to TDIU based upon the evidence of record.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.




	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




